DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (PGPUB: 20200085290) in view of DVEY-AHARON (PGPUB: 20200273164).

Regarding claims 1 and 6, Wang teaches a structure map generation system for generating a structure map for retinal images, the structure map generation system comprising: 
a processor (see Fig. 3, item 11); and 
a memory communicatively coupled to the processor, wherein the memory stores the processor-executable instructions, which, on execution, causes the processor to:	receive one or more retinal images (see Fig. 4, paragraph 73, the obtained retinal fundus images may vary in resolution, retinal fundus area size); 
extract one or more structures in each of the one or more retinal images (see Fig. 6, paragraph 93, features can be extracted from original retinal fundus images (a target retinal fundus image and a reference retinal fundus image)); 
identify one or more gradable retinal images among the one or more retinal images (see Fig. 1, paragraph 45, the artificial neural network and the artificial neural network system may further learn to determine the lesion types and to grade the lesions); 
identify one or more structure types in each of the identified one or more gradable retinal images (see Fig. 1, paragraph 45, the artificial neural network and the artificial neural network system may further learn to determine the lesion types and to grade the lesions. Common retinal fundus lesions include diabetic retinopathy (see FIG. 2(a)), hypertensive retinopathy and arteriosclerotic retinopathy (see FIG. 2(b)), age-related macular degeneration, retinal vein occlusion, retinal artery occlusion, high myopia retinal fundus lesions, and even cardiovascular diseases related retinal fundus lesions) based on the one or more structures and information associated with pre-learnt structures in pre-stored gradable retinal images (see Fig. 3, paragraph 65, the screening capability of the artificial neural network can be improved by inputting the target retinal fundus image and the reference retinal fundus image separately to a first neural network and a second neural network respectively (that is, the target retinal fundus image is used as the first input in the first neural network, and the reference retinal fundus image as the second input in the second neural network, as shown in FIG. 3) to extract features of the retinal fundus images).
However, Wang does not expressly teach generate a structure map indicating 
DVEY-AHARON teaches that for every retinal image, the structure of the blood vessel network is identified, mapped or extracted. Both the retinal image and the mapped structure are analyzed. The retinal image is analyzed to acquire data features. The mapped structure is also analyzed to compute, acquire or extract the blood vessel features (see paragraph 26).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by DVEY-AHARON for providing the structure of the blood vessel network is identified, mapped or extracted; both the retinal image and the mapped structure are analyzed, as generate a structure map indicating the one or more structure types for each of the one or more gradable retinal images. Therefore, combining the elements from prior arts according to known methods and technique, such as the structure of the blood vessel network is identified, mapped or extracted, would yield predictable results.

Regarding claim 2 and 7, the combination teaches further comprises identifying one or more condition states in each of the identified one or more gradable retinal images based on the extracted one or more structures and the information associated with the pre-learnt structures in the pre-stored gradable retinal images (see Wang, Fig. 3, paragraph 100, for every retinal image, the structure of the blood vessel network is identified, mapped or extracted. Both the retinal image and the mapped structure are analyzed. The retinal image is analyzed to acquire data features. The mapped structure is also analyzed to compute, acquire or extract the blood vessel features; the target retinal fundus image and the reference retinal fundus image can be effectively pre-processed, and the subsequent image feature extraction can be performed by each neural network with improved accuracy, thus improving the lesion diagnosis).  

Regarding claim 3 and 8. The method as claimed in claim 2, the combination teaches further comprises identifying degree of each of the one or more condition states in each of the one or more identified gradable retinal images based on number of structure types and the condition states in each of the one or more identified gradable retinal images (see Wang, Fig. 3, paragraph 100, for every retinal image, the structure of the blood vessel network is identified, mapped or extracted. Both the retinal image and the mapped structure are analyzed).  

Regarding claim 4 and 9. The method as claimed in claim 2, the combination teaches wherein the one or more structure types and the one or more condition states in each of the identified one or more gradable retinal images is identified using a Convolution Neural Network (CNN), wherein the CNN is trained using the information associated with the pre-learnt structures in the one or more pre-stored gradable retinal images (see Fig. 5, paragraph identifying a lesion in a retinal fundus image according to this embodiment, first, separate pre-processing is performed on a retinal fundus image pair comprising a target retinal fundus image and a reference retinal fundus image (step S100) to obtain retinal fundus images  meeting certain requirements; the expansion unit 110 may be configured to expand retinal fundus image data at the training phase of the neural network. With the expansion unit 110, data expansion may be performed for an obtained retinal fundus image (a target retinal fundus image) by increasing retinal fundus image sample size, thereby overcoming the over-fitting problem and improving the performance of the artificial neural network).  

Regarding claim 5 and 10, the combination teaches wherein the information comprises one or more pre-stored gradable retinal images, one or more structure types and one or more condition states associated with pre-learnt structures in the one or more pre-stored gradable retinal images (see Wang, Fig. 10, paragraph 131, the output dimensions of the third neural network 14 are consistent with the conclusive lesion category (e.g., a lesion type). That is, for example, when the diagnostic conclusion indicates "with lesion" or "without lesion", the output dimensions of the third neural network 14 may be 2; and if the diagnostic conclusion is classified to "without lesion" and specific lesion types (e.g., 5 lesion types), the output dimensions of the third neural network 14 may be 6. In addition, the output dimensions of the third neural network 14 can be adjusted according to the actual situation). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIN JIA/Primary Examiner, Art Unit 2667